DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on September 7, 2022  is acknowledged.  The traversal is on the ground(s) that there is no undue burden to consider all claims in the single application.  This is not found persuasive because The independent groups would be a serious search burden as the materials belong in different Main Groups. There would be an examination burden as the final carbonaceous product of Group I does not require end use methods of Groups II & III.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are pending, and claims 14-23 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4936588B2 (hereinafter referred to as ‘588). 
With respect to claim 1, ‘588 teaches a modified carbonaceous material, comprising hexagonal carbon networks in a layered stacking structure and acidic functional groups bonded to the hexagonal carbon networks, wherein all or plural ones of the acidic functional groups are covalently linked to in-plane sp2 carbons at edges of the hexagonal carbon networks, the plural ones of the acidic functional groups at the sp2 carbons of the hexagonal carbon networks being greater in quantity than others covalently linked to spa carbons of the hexagonal carbon networks, are inherent because ‘588 teaches the same material, pitch carbon (pitch fibers such as petroleum pitch; [0024]), treated with the same acids, sulfuric acid or nitric acid (sulfuric acid and nitric acids [0046]), forming the same functional groups of carboxyl and hydroxyl (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0046]; the carbon fibers may be raw materials such as pitch fibers such as petroleum pitch; [0024]). More specifically, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since ‘588 teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Support for this assertion is provided in MPEP 2112.01. 
With respect to claim 2, ‘588 teaches acidic functional groups include at least one of sulfonic, carboxyl, lactone and phenolic hydroxyl groups (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0038] to form functional groups such as carboxyl groups and hydroxyl groups [0037]).  
          With respect to claim 3, the modified carbonaceous material is a nonporous material (the raw carbon is a single fiber with a diameter of 3 to 10 microns [0035], the method in [006]-[0071] does not form pores).  
With respect to claim 4, the modified carbonaceous material is prepared by modifying a pitch-based material with the acidic functional groups (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0046]; the carbon fibers may be raw materials such as pitch fibers such as petroleum pitch; [0024]).  
With respect to claim 5, the modified carbonaceous material is a pitch-based material treated with sulfuric acid, nitric acid or hypochlorite salt (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0046]; the carbon fibers may be raw materials such as pitch fibers such as petroleum pitch; [0024]).  
With respect to claim 7, it would be reasonable to expect that the modified carbonaceous material has substantially no spa carbon peak in a 13C CP/MAS NTVI spectrum thereof, as “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since ‘588 teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Support for this assertion is provided in MPEP 2112.01. 
	Therefore, the instant claims are anticipated by ‘588. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4936588B2 (hereinafter referred to as ‘588) in view of Jin et al. CN 109509570A.
‘588, as described herein above, a modified carbonaceous material, comprising hexagonal carbon networks in a layered stacking structure and acidic functional groups bonded to the hexagonal carbon networks, wherein all or plural ones of the acidic functional groups are covalently linked to in-plane sp2 carbons at edges of the hexagonal carbon networks, the plural ones of the acidic functional groups at the sp2 carbons of the hexagonal carbon networks being greater in quantity than others covalently linked to spa carbons of the hexagonal carbon networks, are inherent because ‘588 teaches the same material, pitch carbon (pitch fibers such as petroleum pitch; [0024]), treated with the same acids, sulfuric acid or nitric acid (sulfuric acid and nitric acids [0046]), forming the same functional groups of carboxyl and hydroxyl (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0046]; the carbon fibers may be raw materials such as pitch fibers such as petroleum pitch; [0024]). More specifically, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics, because the process and products are identical to the instant claims.  Furthermore, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since ‘588 teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Support for this assertion is provided in MPEP 2112.01. 
‘588 does not expressly disclose: the pitch-based material being further subjected to hydrothermal treatment after treated with the sulfuric acid (claim 6).  
Jin teaches that it is well known to perform hydrothermal treatment (Summary of Invention, paragraph 2)  on modified carbon materials (modified carbon in the Abstract).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pitch-based material being further subjected to hydrothermal treatment as taught by Jin, to improve the crystalline structure and function of the modified carbon material of ‘588. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4936588B2 (hereinafter referred to as ‘588).
‘588, as described herein above, a modified carbonaceous material, comprising hexagonal carbon networks in a layered stacking structure and acidic functional groups bonded to the hexagonal carbon networks, wherein all or plural ones of the acidic functional groups are covalently linked to in-plane sp2 carbons at edges of the hexagonal carbon networks, the plural ones of the acidic functional groups at the sp2 carbons of the hexagonal carbon networks being greater in quantity than others covalently linked to spa carbons of the hexagonal carbon networks, are inherent because ‘588 teaches the same material, pitch carbon (pitch fibers such as petroleum pitch; [0024]), treated with the same acids, sulfuric acid or nitric acid (sulfuric acid and nitric acids [0046]), forming the same functional groups of carboxyl and hydroxyl (carbon fibers are treated with strong acids such as sulfuric acid and nitric acids [0046]; the carbon fibers may be raw materials such as pitch fibers such as petroleum pitch; [0024]). More specifically, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics, because the process and products are identical to the instant claims.  Furthermore, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since ‘588 teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Support for this assertion is provided in MPEP 2112.01. 
	 ‘588 does not expressly disclose: the modified carbonaceous material has an ID/IG ratio of not larger than 1 as measured by Raman spectroscopy (claim 8);
the modified carbonaceous material has a C1s/O1s ratio of not less than 3 as measured by X-ray photoelectron spectroscopy (claim 9); the modified carbonaceous material has a total acid site density of 1.5 mmol/g or more (claim 10); the modified carbonaceous material has an interlayer spacing in a range of from 0.34 nm to 0.37 nm as measured by X-ray diffraction (claim 11); the modified carbonaceous material comprises the sulfonic groups in a density of 0.8 mmol/g or more, the phenolic hydroxyl groups in a density of 0.5 mmol/g or more, the carboxyl groups in a density of 0. 1 mmol/g or more, and the lactone groups in a density of 0.4 mmol/g or more (claim 12); the modified carbonaceous material comprises the phenolic hydroxyl groups in a density of 0.3 mmol/g or more, the carboxyl groups in a density of 0.2 mmol/g or more, and the lactone groups in a density of 0.3 mmol/g or more (claim 13).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified carbonaceous material having an ID/IG ratio of not larger than 1 as measured by Raman spectroscopy (claim 8), in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the modified carbonaceous material having a C1s/O1s ratio of not less than 3 as measured by X-ray photoelectron spectroscopy (claim 9); in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the modified carbonaceous material having a total acid site density of 1.5 mmol/g or more (claim 10); in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the modified carbonaceous material having an interlayer spacing in a range of from 0.34 nm to 0.37 nm as measured by X-ray diffraction (claim 11); in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the modified carbonaceous material comprising the sulfonic groups in a density of 0.8 mmol/g or more, the phenolic hydroxyl groups in a density of 0.5 mmol/g or more, the carboxyl groups in a density of 0. 1 mmol/g or more, and the lactone groups in a density of 0.4 mmol/g or more (claim 12); in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the modified carbonaceous material comprising the phenolic hydroxyl groups in a density of 0.3 mmol/g or more, the carboxyl groups in a density of 0.2 mmol/g or more, and the lactone groups in a density of 0.3 mmol/g or more (claim 13);  in the carbon fiber of ‘588, in order to improve conductivity of the modified carbonaceous material. Additionally, the strong acid treated pitch fibers of ‘588 possess the same acidic functional groups bonded to the hexagonal carbon networks characteristics because the process and products are identical to the instant claims.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722